Citation Nr: 1402074	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-27 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive features.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 2002 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

Regarding the matter of entitlement to a TDIU, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered as part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran has submitted a claim for a TDIU, the Board has jurisdiction over that claim as part and parcel of the increased rating claim.

The issues of entitlement to a schedular rating in excess of 70 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's PTSD with depressive features causes occupational and social impairment with deficiencies in most areas.



CONCLUSION OF LAW

The criteria for entitlement to a 70 percent rating for PTSD with depressive features have been met.  38 U.S.C.A. §§ 115, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 
70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In January 2009, the Veteran was afforded a VA examination for his initial claim of entitlement to service connection for PTSD.  At that time, the Veteran reported seeing a psychiatrist and taking prescription medication, which he said helped to alleviate his PTSD symptoms to some extent.  He reported experiencing daily distressing recollections about Iraq, and having distressing dreams one or two times per week.  He indicated that intrusive thoughts and dreams have diminished with the medication, although he also stated he was unable to sleep without medication.  He reported trying to avoid thoughts and feelings associated with his trauma, as well as war movies and news coverage of any conflicts.  He stated he lost interest in most things that were important to him prior to his service, that he felt detached and estranged from others, and that he had a gloomy and pessimistic outlook about his future.  The Veteran reported difficulty with anger and irritability, which led to the loss of a previous job as a car wash manager, as well as problems with a female friend.  He stated he got angry easily, often over very trivial things, and was hypervigilant and slept with a pistol within easy reach.  He reported losing approximately 30 pounds since his discharge due to "horrible" appetite.  He further reported that he rarely left the house, and did not socialize with others or engage in leisure or recreational activities.

Upon mental status examination, the Veteran's affect was noted to be somewhat flat and restricted with intermittent eye contact.  His speech and thought processes were coherent, relevant, logical and goal oriented, though his answers to questions were typically very brief.  The Veteran described his current mood as depressed and somewhat numb, which he said was typical for him.  He stated he had little motivation to do anything, and that he felt most relaxed when he was by himself.  He denied suicidal and homicidal ideation.  The examiner noted the Veteran was alert and oriented in all spheres, and his judgment, reliability, and insight appeared to be within normal limits.  Although the Veteran had some difficulties with attention and concentration, the examiner noted they also appeared to be within normal limits.

Upon confirming the diagnosis of PTSD with depressive features, the examiner assigned a Global Assessment of Functioning (GAF) score of 50.

The Board notes that GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates some serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

More recently, in February 2011, the Veteran was afforded another VA examination for his PTSD.  At that time, the Veteran reported that he had not worked in the last two years, and that he was fired from his last job at a machine shop for frequent absenteeism and because he "couldn't get along."  He stated he had been fired from previous jobs at a gas station and car wash for the same reason, because he "couldn't get along," and that he believed his PTSD symptoms had a negative effect on his ability to work.  The Veteran reported he has been in an "off and on" relationship with his girlfriend for five years, but they kept breaking up because of "fighting and me not being able to go with the flow."  He described their fights as verbal rather than physical in nature.  He stated he had "a couple" of friends and a close relationship with his father, who he said was "the only one I got."  He further reported having "no real relationship" with his mother and said he did not get along with the rest of his family.

The Veteran reported continuing to re-experience traumatic events from his service via distressing memories "every once in awhile," as well as occasional nightmares, but he stated his medication did help.  He reported continued symptoms of avoidance and anhedonia, stating that he wasn't interesting in anything and "pretty much just sleep[s]," sometimes thirteen or fourteen hours at a time.  He also reported significant symptoms of hyperarousal, including irritability and anger outbursts.  He stated he had a difficult time controlling angry feelings, which had a negative effect on his relationship with his girlfriend.  He further reported concentration problems and that he had "no patience for anything anymore."  He also said he felt "on guard" and like he was "always watching over my shoulder," and reported anxiety around large groups of people, occasional panic attacks, feeling "paranoid" around strangers, and constantly checking the locks on his door.  He reported that he continued to keep a gun by his bed.  He described his mood as "depression," stated he had occasional feelings of "almost" hopelessness, and said he felt "uncomfortable in my own skin."  He reported sometimes thinking he saw a shadow out of the corner of his eye, but denied frank auditory and visual hallucinations.  He also denied suicidal and homicidal ideation due to his religious beliefs.

Upon mental status examination, the examiner noted that the Veteran had generally appropriate grooming and hygiene, he kept the hood of his sweatshirt on throughout the interview, his eye contact was intermittent, and he was observed wringing his hands at times.  The Veteran's speech was described as fluent and appropriate in content, although monotone with little inflection.  His orientation appeared intact, there were no obvious memory deficits, and his attention and concentration were within normal limits.  His mood was mildly to moderately dysphoric with flat affect.  At that time, the examiner noted that while the Veteran's re-experiencing symptoms appeared to have improved since his last VA examination, presumably due to medication, his avoidance, depressed mood, hypervigilance, and anger outbursts appeared to have worsened.  The examiner noted that the Veteran's PTSD likely interfered with his ability to work in positions requiring significant interaction with people, but that he may be able to handle a part-time, temporary position involving a solitary activity.  The examiner assigned a GAF score of 48.

The Veteran's VA treatment records are also on file, and indicate that he has received treatment for his PTSD since approximately May 2008.  The treatment notes are widely divergent as far as his PTSD symptoms.  However, the more recent notes indicate that the Veteran lacks hobbies, spending his days doing "nothing," and has difficulties with relationships, with the exception of his father.  In addition, a psychiatrist who reviewed his application for Social Security benefits in October 2009 stated he was virtually certain the Veteran was "severely impaired" by his PTSD symptoms.

Upon review of all of the evidence, the Board finds that the Veteran meets the criteria for a 70 percent rating for his PTSD.  In particular, the Veteran has chronic PTSD symptoms, especially involving anger, hypervigilance, and inability to maintain effective relationships.  His GAF scores reflect some serious symptoms or serious impairment in social, occupational, or school functioning.  The higher 70 percent rating seems to more accurately reflect the Veteran's symptoms.

In conclusion, after considering the totality of the evidence of record, the Board finds that the competent evidence shows the Veteran meets the criteria for a higher 70 percent rating for PTSD.  38 C.F.R. §§ 4.7, 4.130, DC 9411.  Every reasonable doubt has been resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(a); Gilbert, supra.  


ORDER

Entitlement to an initial rating of 70 percent for PTSD with major depressive disorder is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Board notes that the Veteran's last VA psychiatric examination was February 16, 2011, so nearly three years ago.  The Veteran's representative suggested in November 2013 that the Veteran's PTSD has worsened since that time.  In addition, a medical opinion is required as to the Veteran's employability.  Therefore, a new VA examination should be provided.  Any VA treatment records dated since February 2011 should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from the Milwaukee VA Medical Center, dated since February 2011.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD with depressive features.  The claims file should be made available for review by the examiner in conjunction with the examination.

The examiner is asked to identify what symptoms the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD with depressive features.  The VA examiner is asked to conduct a detailed mental status examination. 

The VA examiner must also discuss the effect, if any, of the Veteran's PTSD with depressive features on his social and industrial adaptability.  A Global Assessment of Functioning (GAF) score should be assigned and explained.

The VA examiner is also asked to comment on whether the Veteran's PTSD with depressive features renders him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions request, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


